This is an appeal from the Court of Claims of Ohio wherein plaintiff claims that defendant's inspection of Annichenni's Red Rooster Lounge in connection with the transfer of a liquor permit should have discovered a defect in the walkway behind the lounge; plaintiff alleges he was injured while traversing on the walkway. Plaintiff alleges that the defendant was negligent in not requiring the owner of the premises to remedy the premises in accordance with the building code prior to the transfer of the liquor permit. The Court of Claims judge found that plaintiff may not maintain an action against the defendant based upon the defendant's failure to enforce a duty which is owed to the general public, as opposed to a particular individual or an identifiable group. In support of the court's finding, the trial judge cited this court's holding in Shelton v. Indus. Comm.
(1976), 51 Ohio App. 2d 125 [5 O.O.3d 286], that the state is not liable for the negligent failure of a state agency to inspect places of business and to enforce safety standards.
The defendant properly points out in its brief that the authority of the Ohio Department of Liquor Control to inspect premises of a prospective liquor permit location is limited to the provisions of Ohio Adm. Code 4301:1-1-12 et seq., which authorize defendant to determine if the premises are in conformance with sanitary regulations as well as regulations peculiar to the sale of alcoholic beverages.
R.C. 2743.02(A) provides for a full and complete waiver of immunity by the state from suit, except to the extent that the state has previously consented to be sued. The Court of Claims Act consents to the state being sued for claims which otherwise would be barred by the doctrine of sovereign immunity.
Plaintiff attempts to raise an issue of whether the state has liability to a person injured by the actions of another person who has failed to keep the premises in repair. Plaintiff's suit fails to show a duty owed by defendant, the breach of which could be a predicate of liability under the facts alleged in the complaint.
Plaintiff having failed to state a cause of action in his complaint filed with the Court of Claims, this appeal is dismissed and the judgment of the Court of Claims is affirmed. Costs to plaintiff.
Judgment accordingly.
REILLY, P.J., and WHITESIDE, J., concur.
STERN, J., retired Justice of the Supreme Court of Ohio, assigned to active duty under authority of Section 6(C), ArticleIV, Ohio Constitution. *Page 108